Title: From Alexander Hamilton to Henry Lee, 21 August 1794
From: Hamilton, Alexander
To: Lee, Henry


[Philadelphia, August 21, 1794. “In the absence of The Secretary at War, I have the honor to acknowledge the Receipt of your letter to him of the 13th instant. The contents of it are such as were expected from your patriotism, from the steady zeal you have manifested for the support of the Government of the Union, and from the Chief Magistrate of a State, where the laws resisted are executed in a manner that does honor to the character of its Citizens. The President to whom it has been communicated instructs me to acknowledge on his part this new proof of your good dispositions & to say to you that he counts implicitly on the efficacious and affectionate support of the Government and People of Virginia. When the requisition for the marching of the Militia shall be made, which it is feared cannot be avoided, measures will be announced for supplying the deficiency of arms from the magazines of the United States.” Letter not found.]
